DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [US 8,723,629] in view of Park et al. [US 9,814,167 B2.]
Regarding claims 1 and 7 Liu et al. discloses a coil component [figures 2A-2C, 2E-2G] comprising: 
- a magnetic portion [4] that includes metal particles and a resin material;
- a coil conductor [3] embedded in the magnetic portion, wherein the magnetic portion includes a magnetic base [2] having a protrusion portion [22] and a magnetic outer coating [4], the coil conductor is disposed on the magnetic base such that the protrusion portion is located in a core portion of the coil conductor, and the magnetic outer coating is disposed so as to cover the coil conductor; and 
- outer electrodes [5, 6] electrically connected to the coil conductor.
Liu et al. discloses the instant claimed invention except for a protecting layer.
Park et al. discloses a coil component [figure 5] comprising:

- a coil conductor [120]; and
- a protecting layer [160 formed on the magnetic portion, wherein the protecting layer formed of Tinanium material [column 8, lines 6-18.]
It would have been obvious at the time the invention was made to include a Ti protecting layer for the magnetic device of Liu et al., as suggested by Park et al., for the purpose of providing protection.
Regarding claim 8, Liu et al. further discloses end portions [31, 32] of the coil conductor extend to a bottom surface of the magnetic base via aside surface, and extension portions, which are located on the side surface, of the coil conductor are covered with the magnetic outer coating.
Regarding claim 21, Liu et al. discloses the magnetic portion includes a magnetic base that has opposite outer ends in a lengthwise direction of the magnetic base, and grooves [figures 3C-3D] that are open at the opposite outer ends.
Regarding claims 2-6, 9-11, 15-18, and 23, the specific arrangement, thickness and/or material use for the protecting layer would have been an obvious design consideration for the purpose of improving protection.
Regarding claims 19-20, Liu et al. in view of Park et al. disclose the magnetic portion includes a magnetic base [2] having a protrusion portion [22] and a magnetic outer coating [4], the coil conductor is disposed on the magnetic base such that the protrusion portion is located in a core portion of the coil conductor, and the magnetic outer coating is disposed so as to cover the coil conductor.

Allowable Subject Matter
22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837